 198DECISIONSOF NATIONALOhio Car & Truck Leasing,Inc.andGeneral TruckDrivers and Helpers, Local 92,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case8-CA-4383January 17, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 20, 1967, Trial Examiner EugeneF. Frey issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,' the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, OhioCar & Truck Leasing, Inc., Canton, Ohio, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Substitute the following for paragraph 2(a):"(a) If requested to do so by the Union, honorand comply with all terms of the contract executedby Respondent on July 12, 1966, and recognize anddeal with the Union as the exclusive bargainingrepresentative of all its employees in the ap-propriate unit in the administration of said contract,for a period equal to the period between July 12,1966, and November 1, 1966, and as part of suchcompliance furnish to the Union, upon request, allinformation relevant to the administration of thecontract including an up-to-date list of all em-ployees in said unit, with their addresses andLABOR RELATIONS BOARDtelephone numbers; check off union dues in ac-cordance with current checkoff authorizations asmay be provided to Respondent by employees insaid unit pursuant to the union-security clause insaid contract; and make payments into the OhioHighway Drivers Insurance Fund, in accordancewith the Health and Welfare Benefits clause of saidcontract.2.Delete from paragraph 2(d) of the Trial Ex-aminer's Decision that part thereof which reads "tobe furnished" and substitute therefor "on formsprovided . . . ."3.The address and telephone number for Region8, appearing at the bottom of the Notice attached tothe Trial Examiner's Decision, are amended to read:Federal Office Building, Room 1695, 1240 East 9thStreet,Cleveland,Ohio44199,Telephone522-3738.'We do not adopt so much of the Trial Examiner's Decision asrrequires Respondent to check off union dues of employees who revokedpreviously executed checkoff authorizations and did not thereafter ex-ecute any new checkoff authorizations2We hereby correct the following inadvertent errors made by the TnalExaminer in his Decision.(a) In Section II,A, the termination date of the collective-bargainingagreement should be corrected to read October 31, 1963, not October 3,1963, as stated(b) In Section II,B,2 , in discussing the General Counsel's third argu-ment, the date of the revocations of checkoff authorizations should be cor-rected to read July 1964, not July 1944, as stated.TRIAL EXAMINER'S DECISIONStatement of the CaseEUGENE F. FREY, Trial Examiner: The issues in thiscase are whether Respondent, Ohio Car & Truck Leas-ing, Inc., has refused to recognize and bargain with theabove-named Union as the statutory bargaining agent ofits employees in an appropriate unit, by refusing to en-force a union-security clause in a contract executed inJuly 1966, between Respondent and the Union, refusingto give the Union current data regarding its employeesand their present health and insurance benefits, and byother conduct, in violation of Section 8(a)(5) and (1) oftheNational Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.(herein called the Act). A sub-sidiary issue is whether the Union represented a majorityof employees in said unit between July 1966, andNovember 1, 1966, the date of expiration of said con-tract.The issues arise on a complaint issued April 25,1967, by the Board's Regional Director for Region 8, andthereafter amended before and at the hearing,' andanswer of Respondent which admitted jurisdiction but de-nied the majority status of the Union and the commissionof any unfair labor practices. A hearing on the issues washeld before me at Canton, Ohio, on June 13, 1967, inwhich all parties participated fully through counsel orother representatives. Respondent presented oral argu-ment at close of the testimony and all parties have filed1The complaint issued after Board investigation of charges filed by theUnion on October 10 and November 1, 1966169 NLRB No. 37 OHIO CAR & TRUCK LEASING, INC.written briefs which have been carefully considered byme in preparation of this Decision.Upon the entire record in the case, and from my obser-vation of all witnesses on the stand, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS, AND THE STATUS OF THELABOR ORGANIZATION.Respondent is an Ohio corporation with its principaloffice and place of business in Canton, Ohio, where itleasesmotor vehicles to other business enterprises. Inthis business it annually provides services to such enter-prises valued in excess of $100,000, and specifically itprovides such services valued in excess of $50,000 toThe Canton Provision Company, which company has an-nual direct inflow of goods and materials valued over$50,000. Respondent admits, and I find, that it is engagedin commerce within the meaning of the Act.The Union is a labor organization within the meaningof the Act.H.THE ALLEGED UNFAIR LABOR PRACTICESA. Background HistoryIn 1961 the Union was certified by the Board as statu-tory bargaining agent in an unit consisting of mechanicsand utilitymen at Respondent's shop, including suchother employees of Respondent as are under the jurisdic-tion of the Union, but excepting employees who are mem-bers of other labor unions until such employees shall beassigned to the jurisdiction of the Union. ThereafterRespondent and the Union negotiated and executed a col-lective-bargaining agreement which expired October 3,1963. After negotiations beginning in that month whichended in a 1-year contract executed on December 20,1963, the Union filed unfair labor practice chargesagainst Respondent, on which the Board issued its com-plaint in February 1964, in Case 8-CA-3375, chargingRespondent with a refusal to bargain in good faith withtheUnion in various respects in violation of Section8(a)(5) of the Act. After a hearing before a Trial Ex-aminer, that official issued his decision on July 16, 1964,finding such violation, the Board on December 8, 1964,filed its decision adopting the findings and recommenda-tions of said Trial Examiner, and ordering Respondent tosign an agreement reached with the Union on December10, 1963, if requested, otherwise to bargain in good faithwith the Union, upon request, and ordering it to cease anddesist from making any unilateral changes in terms orconditions of employment of employees in said unit.2 Onpetition by the Board for enforcement of its Order, theUnited States Court of Appeals for the Sixth Circuit onMay 26, 1966, issued its decree enforcing said Order.3On the Union's request of June 8, 1966, for execution ofthe contract aforesaid, Respondent on July 12, 1966, ex-ecuted said contract, and on June 30, 1966, also posted anotice embodying the terms of the Board's Decision and2 149 NLRB 1423.3 361 F.2d 404.4Article 2, paragraphIof the contract was a clause providing for main-tenance of union membership by all present employees who were union199Order, all in compliance with the court decree. Uponnotice of such compliance,the Regional Director for Re-gion 8 on September 2, 1966,closed Case 8-CA-3375,conditioned upon continued observance of the BoardOrder.B.The Alleged Unfair Labor Practices1.Sequence of eventsOn July 21, 1966, the Union mailed to Respondentauthorization cards for deduction of union dues, andforms to be used by Respondent in making payments tothe Ohio Highway Drivers Insurance Fund, requestingRespondent to "obtain authorizations and make deduc-tions for all employees on the current payroll for themonth of July." Referring to a list of employees furnishedto the Union by Respondent about June 7, 1966, in a suitin the United States District Court by the Union againstRespondent, the Union requested a list of deletions or ad-ditions to the list.On August 19, 1966, the Union received a letter fromRespondent dated August 16, stating that Respondentdesired to terminate the existing contract. On August 25,1966, the Union wrote Respondent, acknowledging thetermination notice, noting no reply to its July 21 letter,and requesting Respondent to furnish the Union (1) infor-mation whether employees were presently covered byhospitalization, surgical, accident, sickness, and life in-surance policies, and the nature and extent of such cov-erage, with names of the insurance carriers and (2) a cur-rent list of employees in the unit, with names, addresses,and telephone numbers, so that the Union could notifythem that their failure to comply with the union shopclause in the contract' would allow the Union to demandtheir discharge under that clause, and requesting com-pany "co-operation" in giving employees the currentcheckoff authorization cards. It further advised that theUnion desired to meet with Respondent to negotiate anew contract, and suggested an early start of negotiations.It demanded a reply to this letter by September 6, 1966.Respondent replied by letter of September 22 (1) ad-vising that employees "were covered by hospitalizationand insurance," (2) refusing to furnish current names andaddresses of employees on the ground that they had notsigned union authorization cards, and because no courtorder required this, (3) refusing to have employees signthe insurance fund authorization cards, or dues checkoffauthorization cards, or to collect initiation fees from newemployees, because the contract did not require such ac-tion, and then employees had specifically ordered Respond-ent not to deduct union dues, and (4) citing Section 302of the Act as authority for its refusal to deduct union duesand withhold insurance fund payments. It also stated itswillingness to consider any "improvements" which theUnion desire to make in the existing contract, saying ithad some changes of its own for consideration by theUnion.On September 27, the Union replied, rejecting theCompany contentions of September 22, advising that theinformation was requested to enable the Union to carryout its duties in administering the present contract, andmembers, and requiring that employees who were not union members, andall new employees, should become members of the Union after the statu-tory period of 31 days. There is no contention by Respondent that thisclause wasillegal. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDdemanding, on the basis of the union shop clause, thedischarge of any employee employed more than 31 days,within 5 days from date of demand, except as to em-ployees regarding whom the Union gives prior notice thatthey "have complied with their obligation to maintaintheirmembership." Respondent did not reply to thisletter.On October 10, 1966, the Union filed its originalcharge herein. On October 31, 1966, Respondent notifiedthe Regional Director that it had not met with the Unionbecause it believed the Union no longer represented amajority of the employees, and enclosed a petition for anelection. The Regional Director filed this November 2,1966, in Case 8-RM-468, but later dismissed it. TheUnion filed an amended charge herein on November 1,1966. After due investigation, on November 25, 1966,theRegionalDirector declined to issue a complaintherein on the ground that the Union had not representeda majority of employees for at least a year prior to filingof the original charge, and that no presumption of con-tinuance of such status could be inferred after November1, 1966, when the current contract expired. On appeal bytheUnion from that decision, General Counsel of theBoardon April 7, 1967, directedissuanceof the com-plainton the ground that the 8(a)(5) allegations"presented issues warranting Board determination on thebasis of record testimony."2.Contentions of parties, and concluding findingsIn testimony and argument, Respondent admits itsrefusal to furnish all the data requested by the Union be-fore expiration of the contract aforesaid, as found above,on the basic ground that the Union no longer had majoritystatus among employees in the unit aforesaid, and ex-pressed its willingness to recognize and bargain with theUnion if and when the employees chose it as bargainingagent in a secret-ballot election.5 The claim of lack ofmajority status is based on uncontradicted oral and docu-mentary testimony adduced by Respondent to the effectthat:On or about July 10, 1964, it received from nine em-ployees in the unit signed letters addressed to the Com-pany, revoking the signers' authorizations for deductionof dues payable to the Union, and on July 20, 1964, itreceived due notice of a decertification petition filed byemployee James Kirkpatrick on said . date in Case8-RD-327, on the claim that substantial number of em-ployees no longer wanted the Union as their bargainingagent. The Union received notice of filing of this petitionindue course.The RegionalDirector thereafterdismissed it due to pendency of the charge in Case8-CA-3375. The Union received specific notice of theemployees' revocations at least on April 17, 1965, whenitreceived copies of their letters from Respondent inanswer to interrogatories filed by the Union in a damagesuit pending in the United States District Court.TheUnion set up a picket line at Respondent's plant onNovember 1, 1966, when the contract aforesaid expired.However, none of Respondent's employees in the unitjoined the picket line, but all ignored it and continued towork on November 1 and 2, while the picket line wasoperating. There is no specific proof that the executionand presentation of the checkoff revocation letters wereinduced by Respondent, or were other than voluntary ac-tions of the employees who signed them, or that Respond-ent by any specific conduct improperly induced Kirk-patrick to file the decertification petition. Further, I mustcredit testimony of company officials that all employeesin the unit on November 1, 1966, refused to join thepicket line, and this included seven older employees whohad long before joined the Union and had authorizeddeduction of dues by Respondent under prior contractswith the Union.6 Since it appears from testimony ofDawson that the picket line contained between 300 and350 people, many of them workers in Canton ProvisionCompany, largest customer of Respondent with a plantadjoining that of Respondent, the refusal of Respondent'swhole work force to honor the line is some evidence in-dicating that all of them, including seven who were stilllisted on the Union's rolls as members' but who hadrevoked their dues authorizations, were not union ad-herents or even sympathetic to its activities.8 It is alsonoteworthy that the initial antiunion action of the sevenunion members in 1964, as well as their consistent actionin November 1966, occurred after the close of the hearingin the prior unfair labor practice case, hence these factshave never been before the Board in formal fashion priorto this case, although I must assume that the RegionalDirector became aware of them in his investigation of thecharges herein, that they weighed in his dismissal of thecharges, and that General Counsel also knew of themwhen he ordered issuance of the complaint herein on theground that the case involved "issues warranting Boarddetermination."General Counsel makes three arguments in reply tothese cogent facts:(1)The Union must be considered as having con-tinued majority status until expiration of the contract onNovember 1, 1966, because (a) no employee in the unitwho had been in fact a member of the Union is shown tohave repudiated that membership at any time, (b) mererevocation of the checkoff authorization did not amountto a repudiation of membership, and (c) mere filing of theRD petition by one employee does not prove that it wassupported by a majority of the employees in the unit;neither of the latter events tends to rebut the presumptionof continued majority status arising from the prior certifi-cation of the Union as bargaining agent, and of continuedrecognition of that status in the first contract between theparties, as well as the negotiations of late 1963 on termsof the second.(2)The failure of employees in the unit to honor theUnion's picket line at expiration of the second contract,in light of Respondent's continued hostility toward the'Respondent does not directly challenge the unit alleged in the com-plaint,which is the same one found by the Board in the certification of1961, and in its Decision and Order of December 1964. I therefore findthat all mechanics and utility men at Respondent's shop in Canton, Ohio,including such other employees as are under the jurisdiction of the Union,excepting,however, employees who are members of other labor unions,until such employees shall be assigned to the jurisdiction of the Union,constitute a unit appropriate for purposes of collective bargaining withinthe meaningof Section 9(b) of the Act.8 I do not credit vague and evasive testimony of Union Official RobertE. Dawson to the contrary,for while he admits he talked to Respondent'sworkers going through the picket line on November 1, he could not statethat any of them joined in the picketing.' Jerome Arnold, Rudolph W. Barber, James T. Clark, Stanley Melott,Stephen C. Oravetz, John A. Beck, and James Law.8Henry Colder Company,163 NLRB 105; cf.Palmer Asbestos &Rubber Corporation,160 NLRB 723. OHIO CAR & TRUCK LEASING, INC.201Union, prior unfair labor practices, and continuing refusalto honor the second contract after execution thereof, can-not overcome the presumption of continuance of majoritystatus for a reasonable period to enable the Union tocarry out its duties under that contract.(3)Even if it appears that the Union lost majoritystatus by the revocations of checkoff authorizations inJuly 1944, and never regained that status, Respondent'sunfair labor practices from 1963 onward contributed tothat loss of status, so that it cannot now assert a good-faith doubt as to the majority status, under the doctrine ofJoy Silk Mills,85 NLRB 1263, enfd. 185 F.2d 732, cert.denied 341 U.S. 914.As to claim (1), it is well settled that majority statusonce lawfully achieved by a union through choice of theemployees is presumed to continue for a reasonableperiod in order to give the bargaining relationship thusestablished a fair chance to succeed.Franks Bros. Com-pany v. N.L.R.B.,321 U.S. 702, 706. Where the statusarises from a certification issued after a Board election,that status cannot be challenged for a year after certifica-tion,Ray Brooks v. N.L.R.B.,348 U.S. 96. The presump-tion continues after the year but can be rebutted by ashowing that majority status has in fact been lost.Gulfmont Hotel Company,147 NLRB 997. Here, ofcourse, the initial year had long since expired whenRespondent executed the latest contract by court`nrder inJuly 1966, so the majority status was normally open toproof of its loss. However, sinceRespondent resisted theBoard'sOrder to sign that contract or recognize theUnion during court litigation until May 23, 1966, andboth the Board's Order and the court decree enforcing itrequired Respondent to remedy its refusal to bargain withthe Union as of December 1963, when the Board foundthat the Union had majority status, anyloss ofmajoritystatus prior to compliance with the court order would notaffect Respondent's duty to bargain with the Union. AfterRespondent complied with that order by signing the con-tract, the presumption of majoritystatus arisingfrom bothBoard and court order continued only for purposes ofenabling both parties to administer that contract accord-ing to its terms under both orders (the Union havingelected under the Board Order to operate under the con-tract terms settled in December 1963, and not to bargainanew).See Squirrel Brand Co., Inc., 104NLRB 289,29 1;Northwestern Photo Engraving Co.,106 N LRB 1067. Itfollows that for the remaining life of the contract, July 12,1966, to November 1, 1966, Respondent is debarredfrom attacking the Union's majority status on the basis ofany prior actions of employees affecting that status, butwas required to recognize and bargain with the Union asthe statutory bargaining agent of all employees in the unitin order to administer the terms of that contract.9 Hence,for this purpose, the exact nature and extent of em-ployees' repudiation of the Union in July 1964 are im-material, and those employee actions are no defense toRespondent's admitted failure and refusal to check offdues on the basis of checkoff authorizations executed byemployees prior to the term of the November 20, 1963,contract, its refusal to advise new employees of therequirements of the union-security clause of the contract,and their obligations thereunder, and its refusal to givetheUnion an up-to-date list of employees in the ap-propriate unit so that the Union could take steps of itsown to enforce that clause.10 I find that by such refusalsRespondent failed to comply with and administer the con-tract during its remaining life as required by its terms"and thereby failed in good faith to recognize and bargainwith the Union as the statutory bargaining agent of theemployees, in violation of Section 8(a)(1) and (5) of theAct. 12In addition, Respondent's refusal to honor the two con-tract clauses noted above amounted to a unilateral changeof wages of employees who would apparently becomebeneficiaries of the insurance plan under the contract, andin that respect violated Section 8(a)(5) of the Act.13Since Respondent in August had taken steps under thecontract to indicate its intention of terminating it, thusopening the way for negotiation of a new contract, itsfailure to give the Union, upon request, details of the in-surance coverage presently provided for employees in theunit was likewise a refusal to bargain with the Union ingood faith, both during administration of the contract andin anticipation of negotiation of a new contract, for suchdata was reasonably necessary to enable the Union to po-lice the existing contract during its term and also to ena-ble it to prepare for negotiations on a new contract. I findthat Respondent by such failure further violated Section8(a)(1) and (5) of the Act. SeeSylvania Electric Products,Inc., supra; Oliver Corporation,162 NLRB 813.As to claims (2) and (3), under some Board precedentsitwould appear that if Respondent had bargained fullyand in good faith with the Union until November 1, 1966,the uncontradicted proof indicating the probability of asecessionfrom the Union by a majority of employees, in-cluding seven known, union members, on November 1and 2, 1966, might be sufficient to sustain the defense thatRespondent is presently not required to recognize theUnion due to loss of majority status.14 But whereRespondent has continued to display hostility toward theUnion and a rejection of the fundamental purposes of theAct by engaging in new refusals to comply with the con-tract terms, and thus continuing to refuse to recognize theUnion's statutory status, all following its begrudging com-0See alsoKeller Plastics Eastern, Inc.,157 NLRB583; San ClementePublishing Corporation,167 NLRB 6.10 In argument during the hearing, Respondent specifically disclaimedany contention that the 1964 withdrawals of checkoff authorizationsamounted to withdrawal of membership from the Union,and Union AgentDawson testified that the Union considered members who may have writ-ten such withdrawals as still members of the Union,though delinquent indues.11Dawson's uncontradicted testimony shows that. Under prior con-tracts containing similar clauses, Respondent had "co-operated"with theUnion by handing out checkoff authorization cards furnished by theUnion to new employees as hired,and advising them of the terms of theunion-security clause,by making payments to a jointly operated em-ployers-union insurance fund on forms supplied by the Union,giving co-pies thereof to the Union, and by affording the Union an equal chanceunder the"Additional Help" clause of article 2 to supply new workers asRespondent had need for them. The insurance payment report formsreceived by the Union from Respondent showed the current name and ad-dresses of all employees for whom payments were made,and from thisdata the Union was enabled to mail each employee a booklet explaininghis benefits and rights under the insurance fund1'N.L.R.B. v. F.W. Woolworth Co.,352 U S. 938,Timken RollerBearingCo. v. N.L.R B.,138 NLRB 15, enfd. 325 F.2d 746 (C A 6);Sylvania Electric Products, Inc.,154 NLRB 1756,1760,176113George E. Light Boat Storage, Inc,153 NLRB 1209 (fn. 1), enfd373 F.2d 762 (C.A 5).14 SeeSquirrel Brand Co., Inc., supra, Northwestern Photo EngravingCo., supra, Armco Drainage and Metal Products, Inc.,116 NLRB 1260,1262, andDarlington Veneer Company, Inc,123 NLRB 197 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDpliance with the court order,15 I must conclude that suchconduct establishesRespondent's bad faith sufficiently topreclude it from asserting and relying on the employees'alleged repudiation of the Union at or after the expirationof the contract, even if I assume that such repudiationwas entirely voluntary and unaffected by actions ofRespondent.However, I cannot make that assumptionhere, for while Respondent posted the notice required bythe Board's Order in Case 8-CA-3375 which notified theemployees that it would sign the contract negotiated withthe Union, or negotiate with it anew if requested, and thatitwould not interfere with employee rights, its failure tocarry out the terms of the contract by resuming thecheckoff of dues or handing out membership applicationsto new employees as in the past or giving the Union up-to-date lists of workers to that it could police the contractitselfwere clearly calculated to indicate to employeesthat Respondent would do nothing to affect their status asrequired by its contract in these respects, and thus to en-courage present employees to renounce the Union if theywere already members, and to induce new employees toresist any union overtures toward membership under theunion-security clause.Respondent's omissions in thisrespect were thus calculated to encourage employees toreject the Union, as by their apparent refusal to honor thepicket line of November 1 and 2. The inference of coer-cive inducement toward antiunion action is also sup-ported by Treacy's admissionthat, on the day before thehearing herein, he securedsignaturesof 10 employees (in-cluding 6 apparent union members) on a statement ofpresent renunciation of the Union, by asking them to ex-press their opinion about the Union by signing the state-ment,and suggestionthat "if you want to start a newunion,pick out another one, I will back it one hundredpercent and go with you. If you want to form your ownunion,Iwill go with you on that." This plainly told themRespondent would accept any labor organization theychose or formed, except the Union above named; thecoercion inherent in this statement of its preferences isnot mitigated by the later claim that Treacy would dealwith any union that a majority of them chose." SinceTreacy admits he talked in the same vein to his em-ployees various times in 1966 and 1967, it is inferablethat this coercion had its effect on them even afterRespondentsigned thecontract and posted the noticerequired by the Board, thus negating the purpose of thenotice and execution of contract in freeing the employeesof the coercion inherent in Respondent's past unfairlabor practices. I must conclude that, despite its reluctant15Respondent executed the contract on July 12, 1966, specifically "byorder of the United States Sixth Circuit Court of Appeals," and Respon-dent still contended at the hearing that the Board's Order finding theUnion to be the exclusive bargaining agent "does not make it so," eventhough enforced by the court decree. Respondent also intimated that theproper remedy for its conduct during the remaining life of the contract wasan application to hold it in contempt of the court decree. This not onlyshowsits unwillingnessto deal with the Union under any circumstances(cf.Herron Yarn Mills, Inc.,165 NLRB 553), but in addition the claimhas no merit in law, because the availability of a contempt proceeding isno bar to further Board proceedings for new violations of the Act based onconduct occurring after the court decree which might also be contempt ofthat decree. SeeThompson Products, Inc. v. N.L.R.B.,133 F.2d 637, 640(C. A. 6).18 1 admitted the document of June 12, 1967, in evidence as properlyauthenticated, but I reject it as reliable proof of renunciation of the Unionbecause of (1) the coercive circumstances under which Treacy admittedlyprocured it, and (2) Respondent's failure to bring in the signers to testifyto any facts relating to their failure to cross the picket line which mightformal compliance with the Board Order and courtdecree,Respondent continued to exercise coercionupon its- employees by its additional unfair labor prac-tices and other conduct found above, with the infer-able purpose and necessary effect of dissipating anysentiment or desire for adherence to the Union whichmay have existed among the present work force, andrestraining new employees from making a free choicebetween the Union or any other labor organization astheir bargaining representative. Such conduct clearlyamounted not only to a repudiation of the existing con-tract but a plain announcement to the employees thatRespondent would not in the future recognize or dealwith the Union as their agent. In these circumstances,Respondent cannot be heard to claim that the Union lostany bargaining status on or before November 1, 1966, byfree action of the employees.17 For the same reasons,Respondent's present request for an election is likewisemade in bad faith, for under Board policy and precedentsan election would be appropriate only if and when the at-mosphere in the plant had been cleared of all vestiges ofcoercion arising from Respondent's recent and continuingunfair labor practices.I therefore find and conclude on all the pertinent factsthatRespondent has failed and refused since July 21,1966, to bargain in good faith with the Union as the statu-tory bargaining agent of employees in the unit aforesaid,by its conduct found above, in violation of Section 8(a)(5)and (1) of the Act. 1 8III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization, all within the mean-ing of the Act.2.All mechanics and utility men employed at Respond-ent's shop in Canton, Ohio, and such other employeesof Respondent as are under the jurisdiction of the Union,tend to indicate that their action in November 1966 and June 1967 wasvoluntary aandnot influencedby Respondent's unfair labor practices orother conductin the monthsimmediatelyprecedingthe strike, to rebut theinference of continuing coercion from such unfair labor practices. Further,lacking a recent deauthorization election underBoardauspices in whichthe employees could affirmatively showtheirdesires regarding con-tinuanceof the prior union checkoff authorizations, the facts here fallshort of the type of situation where outstanding checkoff authorizationsmight be considered vulnerable to later revocation by employees. See W.P. /brie & Sons,165 N LRB"Joy Silk Mills, supra; Medo Photo Supply Corp. v. N.L.R.B.,321U.S. 678, 687; cf.Kohler Co.,148 NLRB 1434, 1435,et seq.18 See alsoKohler Co.,148 NLRB 1434, 1440-44;General ElectricCompany, Battery Products, Capacitator Department,163 NLRB 198.Ihave considered carefully other collateral arguments made byRespon-dent during the hearing, some of whichare implicitin the lines of examina-tion pursued by Respondent during thehearing, andIfind them withoutmerit. OHIO CAR & TRUCK LEASING, INC.203excepting, however, employees who are members ofother labor unions until such employees shall be assignedto the jurisdiction of the Union, constitute a unit ap-propriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.For several years, including all times materialherein, the Union has been the exclusive representative,for purposes of collective bargaining, of all employees inthe unit aforesaid, within the meaning of Section 9(a) ofthe Act.4.By refusing to give the Union, on request, varioustypes of data concerning employees in said unit, and theirbenefits and working conditions, refusing to pay moneysinto insurance funds and to check off dues as required byterms of the contract executed July 12, 1966, and byother conduct found above, Respondent has failed andrefused to bargain in good faith with said Union as suchbargaining agent, and has thereby interfered with,restrained, and coerced employees in exercise of rightsguaranteed to them by Section 7 of the Act, thereby en-gaging in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5), (1) and 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I will recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Although the contract executed by Respondent withthe Union after protracted litigation had only a little over3months to run by its terms, at the time Respondent ex-ecuted it in accordance with the court decree, it is clearthat Respondent's continued unfair labor practices foundabove prevented the Union from administering the con-tract in that period, which was its right and duty as statu-tory bargaining agent, and also prevented the Union frommaking reasonable preparations to negotiate a new agree-ment following Respondent's termination of the old con-tract.Thus, although the contract expired November 1,1966, by its terms, simple equity and effective implemen-tation of the fundamental principle of collective bargain-ing stated in the Act require that Respondent and theUnion be placed in the position in which they would havebeen after Respondent's execution of that contract but forRespondent's unfair labor practices.Hence, I shallrecommend that Respondent be directed to recognize anddeal with the Union as the exclusive bargaining represent-ative of its employees in the unit found above, by honor-ing the contract executed by it on July 12, 1966, in all itsterms, if requested to do so by the Union, for a periodequal to the period between July 12, 1966, andNovember 1, 1966; in honoring said contract, Respond-ent should be required on request by the Union tofurnish to it a current list of employees in said unit, withtheir addresses and telephone numbers, and forthwith todeduct and forward union dues to the Union for thosewho authorized it under the union-security clause saidcontract, and to make payments into the insurance fundspecified in said contract, in such sums as would havebeen checked off and paid thereunder in said period, ab-sent Respondent's refusal to honor the contract in saidperiod. 19If the Union does not request that the contract be sohonored, Respondent should bargain collectively, uponrequest, with the Union as agent aforesaid with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and if an un-derstanding is reached, embody such understanding in asigned agreement.Since Respondent's total conduct found above demon-strates a continuing rejection of the fundamental principleof collective bargaining inherent in the Act, I shall alsorecommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDEROhio Car & Truck Leasing, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and deal with the above-named Union as the exclusive bargaining representativeof all its employees in the appropriate bargaining unitfound above by disregarding or refusing to carry out anyof the terms of the collective-bargaining contract ex-ecuted by Respondent on July 12, 1966, if the Unionrequests that said contract be honored for a period equalto the period between July 12, 1966, and November 1,1966, or failing or refusing to give to the Union in saidperiod, upon request, an up-to-date list of employees insaid unit, with their addresses and telephone numbers.(b) If no request to honor such contract is made by theUnion, refusing to bargain collectively with said Union,upon request, as the exclusive bargaining representativeof all its employees in the unit aforesaid with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(c) If the Union requests that said contract behonored, making any unilateral changes in wages of em-ployees established under said contract by refusing tocheck off union dues or make payments into the in-surance fund mentioned in said contract, as required byits terms.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized by the proviso in Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) If requested to do so by the Union, honor andcomply with all terms of the contract executed byRespondent on July 12, 1966, and recognize and dealwith the Union as the exclusive bargaining representativeof all its employees in the appropriate unit aforesaid, inthe administration of said contract, for a period equal tothe period between July 12, 1966, and November 1,1966, and as part of such compliance furnish to theUnion, upon request, an up-to-date list of all employeesin said unit, with their addresses and telephone numbers,19Hyde's Supermarket,145 NLRB 1252, enfd 339 F 2d 568, 572(C.A.9), George E. Light Boat Storage, Inc.,153 NLRB 1209, enfd. 373F.2d 762, 768, 770 (C A. 5) 204DECISIONSOF NATIONALLABOR RELATIONS BOARDcheck offuniondues pursuant to checkoff authorizationspreviously given to Respondent by employees in saidunit, in accordance with the union-security clause in saidcontract, and make payments into the Ohio HighwayDrivers Insurance Fund, in accordance with the "Healthand WelfareBenefits" clause of said contract.(b) If no request to honor such contract is made by theUnion, bargain collectively with the Union as the exclu-sive bargaining representative of employees in said unitwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment,and, if anunderstanding is reached,embody such understanding ina signed agreement.(c)Post at its shop in Canton, Ohio, copies of the at-tached notice marked "Appendix. 1120 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify said Regional Director for Region 8, inwriting,within 20 days from the date of receipt of thisDecision, what steps Respondent has taken to complytherewith .2120 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."41 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,in writing,within 10 days from the date of this Order, what steps Respon-dent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto TheRecommendedOrder of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to recognize or deal withGeneral Truck Drivers and Helpers, Local 92, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of all our em-ployees in the appropriate bargaining unit statedbelow, by disregarding or refusing to carry out any ofthe terms of the collective-bargaining contract ex-ecuted by us on July 12, 1966, with said Union, ifsaid Union requests us to honor said contract, for aperiod equal to the period between July 12, 1966,and November 1, 1966, or by failing or refusing togive to said Union in said period, upon request, anup-to-date list of our employees in said unit, withtheir addresses and telephone numbers.WE WILL, if requested to do so by General TruckDriversandHelpers,Local92,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, honor andcomply with all terms of the contract executed by uson July 12, 1966, with said Union, and deal with it asthe exclusive bargaining representative of all our em-ployees in the appropriate bargaining unit set forthbelow, in the administration of that contract for aperiod equal to the period between July 12, 1966,and November 1, 1966; and as part of such com-pliance with the contract WE WILL,(1)on request by the Union, give it an up-to-datelistof our employees in said unit, with their ad-dresses and telephone numbers,(2)check off and forward to said Union in ac-cordance with the union-security clause in said con-tract union dues for those employees who havepreviously given checkoff authorization to us, and(3)make payments into the Ohio HighwayDrivers Insurance Fund on behalf of all employeesin said unit, according to the "Health and WelfareBenefits" clause of said contract.WE WILL, if no request to honor the above con-tract is made by said Union, bargain collectively withsaidUnion as the exclusive bargaining representa-tive of all our employees in the bargaining unit statedbelow with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment, and, if an understanding is reached, em-body such understanding in a signed agreement. Thebargaining unit is:Allmechanics and utility men employed inour shop in Canton, Ohio, and such of our otheremployees as are under the jurisdiction of saidUnion, excepting, however, employees who aremembers of other labor unions until such em-ployees shall be assigned to the jurisdiction ofsaid Union.WE WILL NOT, if said Union request us to honorthe above contract, make any unilateral changes inwages of employees established under said contractby refusing to check off union dues or make pay-ments into the Ohio Highway Drivers InsuranceFund, as required by the contract.WE WILL NOT by refusing to bargain in good faith,or in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their rightsguaranteed to them by Section 7 of the Act, exceptto the extent that such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized bythe proviso in Section 8(a)(3) of the Act.OHIO CAR & TRUCK LEAS-ING, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding, Room 1695, 1240 East Fourth Street, Cleve-land, Ohio 44119, Telephone 522-3715.